MEMORANDUM DECISION
                                                                       FILED
Pursuant to Ind. Appellate Rule 65(D),                            Oct 14 2016, 9:08 am
this Memorandum Decision shall not be
                                                                       CLERK
regarded as precedent or cited before any                          Indiana Supreme Court
                                                                      Court of Appeals
court except for the purpose of establishing                            and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Brian J. Johnson                                        Gregory F. Zoeller
Danville, Indiana                                       Attorney General of Indiana

Todd L. Sallee                                          Tyler G. Banks
Indianapolis, Indiana                                   Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Dakota Fraley,                                          October 14, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        15A05-1601-CR-36
        v.                                              Appeal from the Dearborn
                                                        Superior Court
State of Indiana,                                       The Honorable Sally A.
Appellee-Plaintiff.                                     McLaughlin, Judge
                                                        Trial Court Cause No.
                                                        15D02-1406-FB-32



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 15A05-1601-CR-36 | October 14, 2016      Page 1 of 16
                                          Statement of the Case
[1]   Dakota Fraley appeals his sentence for five counts of burglary, as Class B

      felonies, following a negotiated plea agreement. He raises two 1 issues for our

      review, which we restate as follows:

               1.       Whether the trial court abused its discretion when it failed
                        to consider Fraley’s proposed mitigating evidence or to
                        properly recognize Fraley’s criminal history as an
                        aggravating circumstance.


               2.       Whether Fraley’s sentence is inappropriate in light of the
                        nature of the offenses and his character.


[2]   We affirm.


                                   Facts and Procedural History
[3]   Fraley was born on November 16, 1993, and lived most of his life in Ripley

      County with his mother. He began smoking marijuana at age twelve, drinking

      alcohol at age thirteen, and experimenting with all other illegal narcotics except

      for “LSD” and “mushrooms.” Appellant’s App. at 44. Fraley began to smoke

      marijuana daily when he was thirteen, and he began to sell marijuana and

      prescription pain pills when he was fifteen. During that time he also began to

      snort pain pills such as OxyContin and Percocet. Fraley began to spend close

      to $150 to $200 per day on pills, and he snorted two to four pills per day.



      1
        Fraley frames the issue as solely an Indiana Appellate Rule 7(B) issue, but he actually argues both a Rule
      7(B) issue and an abuse of discretion issue.

      Court of Appeals of Indiana | Memorandum Decision 15A05-1601-CR-36 | October 14, 2016             Page 2 of 16
      Fraley began to inject heroin at age seventeen and immediately became

      addicted to it.


[4]   Fraley’s first encounter with the criminal justice system occurred in August of

      2011 when he was charged as a delinquent for theft. Approximately two weeks

      after the theft charge, Fraley’s mother first became aware of his heroin

      addiction when she found his syringes. At that point, Fraley’s mother placed

      him in Valle Vista where he completed a twenty-one-day substance abuse

      treatment program.


[5]   On October 21, 2011, a court adjudicated Fraley a delinquent for theft and

      sentenced him to “120 days confinement to DOC[,] suspended; one (1) year

      probation; restitution; substance abuse counseling; [and] community service.”

      Appellant’s App. at 38. On November 9, the State again charged Fraley in

      juvenile court, this time for possession of a narcotic drug, two counts of

      maintaining a common nuisance, dealing in marijuana, possession of

      marijuana, and possession of paraphernalia. These charges were waived to

      adult court, and the court convicted Fraley of possession of a narcotic drug. On

      March 22, 2012, the court sentenced Fraley to “three (3) years confinement[,]

      with two years and 169 days suspended to reporting [sic] probation.” Id. at 39.


[6]   On May 31, 2012, Fraley violated probation by testing positive for opiates, and

      the court revoked 270 days of probation. On September 17, the court again

      revoked Fraley’s probation, and terminated it, because he had committed two

      new criminal offenses: possession of a drug abuse instrument and unlawful


      Court of Appeals of Indiana | Memorandum Decision 15A05-1601-CR-36 | October 14, 2016   Page 3 of 16
      possession of a syringe. Fraley was convicted of the latter offense as a Class D

      felony, and the court imposed 366 days of incarceration as a sanction, with zero

      days suspended. While Fraley was incarcerated and awaiting sentencing, he

      voluntarily entered and completed a ninety day jail chemical addiction program

      (“JCAP”).


[7]   On June 25, 2013, after Fraley’s release from jail and while he was on parole,

      the police arrested him for two counts of burglary. He was released on bond

      and was subject to bond conditions when, between March and May 2014, he

      committed ten residential burglaries. Fraley had relapsed into heroin addiction

      and began to commit the burglaries to support a $400 to $600 per day drug

      habit. Once at a residence, Fraley would knock on the door and, if nobody

      answered, he would force entry into the residence and steal cash, jewelry,

      televisions, and firearms; if someone did answer the door, Fraley would pretend

      he was lost and needed directions. Fraley pawned the jewelry at pawn shops in

      Hamilton County, Ohio, and traded the televisions and firearms for heroin to

      drug dealers in Cincinnati, Ohio.


[8]   Fraley committed all ten residential burglaries in Dearborn County, Indiana,

      during the day while the homeowners were gone. The police came to suspect

      Fraley in the burglaries and, as a result, the police were surveilling him on May

      21 when they observed him burglarize a home. They then followed him in

      unmarked cars as he drove away from the home in a pickup truck. When

      Fraley pulled into a driveway, Indiana State Police Detective Wuestefeld exited

      his vehicle and approached Fraley’s truck while he displayed his badge and gun

      Court of Appeals of Indiana | Memorandum Decision 15A05-1601-CR-36 | October 14, 2016   Page 4 of 16
       with outstretched arms and yelled that he was a State Police officer. Before

       Detective Wuestefeld reached the truck, Fraley resumed driving and quickly

       drove off into a nearby field. Ripley County Sheriff’s Department Detective

       Hildebrand drove up to the scene and attempted to block Fraley’s route of

       escape, but Fraley swerved around Detective Hildebrand. Fraley quickly drove

       off at speeds of sixty to seventy miles per hour and drove on and off the road

       into fields while the police chased him. After he had traveled about one mile,

       Fraley drove his truck into a dirt mound in a field and stopped there.


[9]    At that point, Detective Hildebrand exited his vehicle, approached Fraley, and

       ordered him to exit the truck. When Detective Hildebrand reached Fraley’s

       window, Fraley turned the truck sharply and accelerated, hitting Detective

       Hildebrand and knocking him to the ground. Detective Wuestefeld, who was

       also now in the field, fired six shots into the truck’s windshield, but none of the

       shots hit Fraley. Fraley again sped away from the officers and threw stolen

       items out of his truck as he fled. The ensuing chase reached speeds up to 120

       miles per hour and created such danger that the local school had to lock down.

       As the police officers attempted to maintain contact with Fraley’s truck, he sped

       through intersections without slowing and the officers lost sight of the truck.

       Fraley abandoned the truck about five to six miles into Franklin County where

       officers found it unoccupied. With the assistance of a canine unit, the officers

       located and apprehended Fraley approximately thirty minutes later.


[10]   The State charged Fraley with nine counts of residential burglary, as Class B

       felonies, and five counts of conspiracy to commit burglary, as Class B felonies.

       Court of Appeals of Indiana | Memorandum Decision 15A05-1601-CR-36 | October 14, 2016   Page 5 of 16
       In another cause number, the State charged Fraley with the last burglary the

       police had observed before apprehending him. Fraley entered into a negotiated

       plea agreement under which he had agreed to plead guilty to five of the burglary

       charges in exchange for having the remaining counts, including the sixth

       burglary charge, dismissed. Fraley also agreed to admit to a factual basis for all

       of the charged crimes although he was only pleading guilty to five of them. He

       pleaded guilty in accordance with the plea agreement, and, following a

       sentencing hearing, the court sentenced him to an aggregate of sixty-eight years

       imprisonment, with five years suspended to probation. The trial court also

       ordered that Fraley pay restitution to the various victims in the amount of

       $42,556.98.


[11]   The trial court articulated its rationale for Fraley’s sentence in a written

       “Findings of Aggravating and Mitigating Circumstances and Court Rationale

       for Sentence,” which stated in relevant part as follows:

               This [is a] case where at least ten (10) homes were burglarized[,]
               causing families’ lives to be interrupted without warning; where a
               school was placed on lock down while the Defendant fled
               recklessly from police; and where the Defendant now realizes
               that he is ready for treatment when facing the consequences of
               his chosen actions is a stark reality of the changed world this
               community faces and the harsh realities of substance abuse.


               The Court finds and takes into consideration the mitigating
               factors that the Defendant was twenty (20) years of age at the
               time these offenses were committed. The Court also notes as
               mitigating factors his plea of guilty and stated remorse for his
               actions.

       Court of Appeals of Indiana | Memorandum Decision 15A05-1601-CR-36 | October 14, 2016   Page 6 of 16
        The Court finds that the Defendant’s history of substance abuse
        is not a mitigating factor. The Defendant was not a juvenile at
        the time these offenses were committed and[,] although the Court
        would agree that[,] as cited in Defendant’s
        memorandum[,] . . . where children and adolescents are the
        victims of addiction, this fact does not necessarily indicate bad
        character[,] Brown v. State, 10 N.E.3d 1[, 6] (Ind. 2014)[,]
        that . . . premise doesn’t give rise to a finding of mitigation in
        this fact situation. The Court notes that the Court of Appeals
        noted that “extensive and prolonged history of alcohol and drug
        use despite prior treatment does not reflect positively on [one’s]
        character[,]” Mefford v. State, 983 N.E.2d 232[, 237-38] (Ind. Ct.
        App. 2013)[, trans. denied,] and[,] although in Mefford the
        Defendant was forty-one (41) years old, the Defendant in this
        matter had two (2) separate interventions for
        treatment . . . neither [of which], in his own words, did he take
        seriously[,] and thus the Court is not giving any significant
        weight [to his drug use] as a mitigating factor.


        The Defendant further asks that the Court recognize as a
        mitigating circumstance that Defendant will make restitution to
        the victims. The Court notes that although Defendant is reported
        to be intelligent and a high school graduate, his work record and
        habits are such that the longest time he held a job was for two
        and a half (2 ½) months. He has[,] to date, made no restitution.
        The Court does not find this to be a valid mitigator under these
        circumstances.


        The Court finds there are significant aggravating factors which
        outweigh the mitigating factors that the Court has considered in
        sentencing. These include that[,] when committing the burglaries
        in Dearborn County, the Defendant had pending burglar[y
        charges] in Ripley County and was on pre-trial release under
        conditions of bond. The Defendant had a prior juvenile and
        adult criminal history at the time the burglaries in this matter
        were committed. The Defendant committed two (2) separate

Court of Appeals of Indiana | Memorandum Decision 15A05-1601-CR-36 | October 14, 2016   Page 7 of 16
        probation violations while on probation in Dearborn Circuit
        Court [for] Possession of a Narcotic Drug, a Class D Felony,
        indicating that Defendant is unlikely to follow probation
        conditions and has a propensity to not follow Court orders. The
        Defendant also has a conviction for Unlawful Possession of a
        Syringe. The Court gives significant weight to these factors in
        determining sentencing.


        Further the Court finds that the Defendant has a supportive
        family who have intervened in the past to provide intensive in-
        patient substance abuse treatment and the Defendant’s sentence
        in Juvenile Court included substance abuse evaluation and
        treatment and he completed an intensive Jail Chemical
        Addiction Program. Despite these resources and family support,
        the Defendant chose to continue criminal conduct affecting at
        least ten (10) families in this community. The Court considers
        this in determining that the Defendant’s character is such that
        long term incarceration is appropriate.


        The Court finds the character of the Defendant such that it is
        likely the Defendant has the propensity to commit future crimes.
        The Court bases this on prior criminal history as well as the
        actions of the Defendant in the course of committing the
        burglaries. These include acts which exceed the elements of the
        crimes charged. At the Stenger home, the Defendant kicked the
        family room door with such force it flew off its hinges going
        down the steps; at the Mendle/Lindsay home, the Defendant
        kicked in the rear door and left the front door wide open; the
        Defendant stole items of obvious sentimental value[, including]
        an antique rosary, watches which were engraved from places of
        work[,] sports memorabilia[,] and other items. The reckless
        disregard of community safety demonstrated by the Defendant as
        he sped away from the police through dangerous intersections on
        county roads and even into yards of residences where people
        were present demonstrate poor character and the Court gives this
        factor weight in finding an aggravated sentence.

Court of Appeals of Indiana | Memorandum Decision 15A05-1601-CR-36 | October 14, 2016   Page 8 of 16
               The Court finds the victim in Count IV is ninety-one (91) years
               old and would have been approximately eighty-nine (89) years
               old when the crime was committed and finds it is an aggravated
               factor pursuant to I.C. 35-38-1-7.1.


               The Court notes the impact on each of the victims continue[s] to
               this date. All have possessions of sentimental value that can
               never be replaced and all have had out of pocket expenses that
               have not been paid. The Court finds their impact is one anyone
               experiencing a burglary would generally have. However, the
               Court notes there are circumstances that exceed the impact one
               might expect. Mr. Hornbach was out of State at a wedding that
               he was then unable to attend and the concern for his elderly
               mother who discovered the burglary and the fact that she and his
               elderly father had to attempt to board up the door while awaiting
               his return was an excessive impact. In addition, Ms. Stenger’s
               experience of hiding under her desk at her job at Sunman
               Elementary while the school was in lock down due to the chase
               of the Defendant who burglarized her home[,] throwing out her
               sentimental possessions on fifteen (15) miles of roadway[,] had
               an impact beyond what one would expect from a home burglary.
               The Court does consider these in sentencing.


       Appellant’s App. pp. 136-139.


[12]   This appeal ensued.


                                      Discussion and Decision
                            Issue One: Abuse of Discretion in Sentencing

                                               Standard of Review


[13]   Sentencing decisions lie within the sound discretion of the trial court. Cardwell

       v. State, 895 N.E.2d 1219, 1222 (Ind. 2008). An abuse of discretion occurs if the

       Court of Appeals of Indiana | Memorandum Decision 15A05-1601-CR-36 | October 14, 2016   Page 9 of 16
decision is “clearly against the logic and effect of the facts and circumstances

before the court, or the reasonable, probable, and actual deductions to be drawn

therefrom.” Gross v. State, 22 N.E.3d 863, 869 (Ind. Ct. App. 2014) (citation

omitted), trans. denied. A trial court abuses its discretion in sentencing if it does

any of the following:

         (1) fails “to enter a sentencing statement at all;” (2) enters “a
         sentencing statement that explains reasons for imposing a
         sentence—including a finding of aggravating and mitigating
         factors if any[2]—but the record does not support the reasons;” (3)
         enters a sentencing statement that “omits reasons that are clearly
         supported by the record and advanced for consideration;” or (4)
         considers reasons that “are improper as a matter of law.”


Id. (quoting Anglemyer v. State, 868 N.E.2d 482, 490-491 (Ind. 2007), clarified on

reh’g, 875 N.E.2d 218 (Ind. 2007)). However, the relative weight or value

assignable to reasons properly found, or those which should have been found, is

not subject to review for abuse of discretion, id., and a trial court is under no

obligation to explain why a proposed mitigator does not exist or why the court

gave it insignificant weight, Sandleben v. State, 22 N.E.3d 782, 796 (Ind. Ct.

App. 2014), trans. denied.




2
   We note that, under the advisory sentencing scheme that replaced the presumptive sentencing scheme in
2005, the trial court “no longer has an obligation to weigh aggravating and mitigating factors against each
other when imposing a sentence.” Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007). However, neither is
the trial court prohibited from identifying facts in aggravation or mitigation. Id. And, if the trial court does
find the existence of such factors, “then the trial court is required to give ‘a statement of the court’s reasons
for selecting the sentence that it imposes.’” Id. (quoting Ind. Code § 35-38-1-3 (2006)).

Court of Appeals of Indiana | Memorandum Decision 15A05-1601-CR-36 | October 14, 2016                Page 10 of 16
                                  Substance Abuse as a Mitigating Circumstance


[14]   Fraley first contends that the trial court abused its discretion by failing to find

       that his history of substance abuse was a mitigating factor. It is true that a

       juvenile offender’s difficult upbringing, which can include early drug and

       alcohol use, can serve to diminish the juvenile’s culpability and weigh in favor

       of a lesser sentence. See Brown, 10 N.E.3d at 6 (citing Graham v. Florida, 560
U.S. 48, 92 (2010) (Roberts, C.J., concurring in the judgment)). However, as

       the trial court pointed out, Fraley was not a juvenile when he committed the

       burglaries at issue in this appeal. Rather, he was a twenty-year-old adult with a

       lengthy history of drug and alcohol abuse who showed no improvement despite

       being given opportunities for rehabilitation.3 In such situations, the history of

       drug or alcohol abuse may be an aggravator, rather than a mitigator. Caraway v.

       State, 959 N.E.2d 847, 852 (Ind. Ct. App. 2011), trans. denied.


[15]   Here, the trial court did not find that Fraley’s history of substance abuse was a

       mitigator, as Fraley had argued, but neither did it cite his substance abuse as an

       aggravator, as it could have done. See, e.g., Bryant v. State, 802 N.E.2d 486, 501

       (Ind. Ct. App. 2004) (finding that eighteen-year-old defendant’s history of

       substance abuse was properly considered an aggravating, rather than mitigating,




       3
         In Fraley’s brief he cites, for the first time, medical journals about drug addiction and high rates of relapse,
       especially related to heroin. Appellant’s Br. at 30-32. There is nothing in the record to indicate that Fraley
       ever presented this information to the trial court. Therefore, the cited medical journals are evidence “outside
       the record” and cannot be considered on appeal. Marion Cty. Office of Family and Children v. Qualls (In re D.Q.),
       745 N.E.2d 904, 906 n.1 (Ind. Ct. App. 2001).

       Court of Appeals of Indiana | Memorandum Decision 15A05-1601-CR-36 | October 14, 2016               Page 11 of 16
       circumstance where the defendant had taken no positive steps to treat his

       addiction), trans. denied. We conclude that the trial court did not abuse its

       discretion in declining to find Fraley’s history of substance abuse to be a

       mitigating factor.

                                 Criminal History as an Aggravating Factor


[16]   Fraley also maintains that the trial court abused its discretion when it found

       that his criminal history was an aggravating circumstance. A history of

       criminal or delinquent behavior may properly be considered as an aggravating

       circumstance, Ind. Code § 35-38-1-7.1(a)(2) (2014), and it is clear from the

       record that Fraley had both a juvenile delinquency and adult criminal history

       that supported the trial court’s finding. However, “[t]he significance of a

       defendant’s criminal history varies based on the gravity, nature, and number of

       prior offenses as they relate to the current offense.” Field v. State, 843 N.E.2d
1008, 1011 (Ind. Ct. App. 2006) (citing Wooley v. State, 716 N.E.2d 919, 929 n.4

       (Ind. 1999)), trans. denied. Here, at the time Fraley was convicted, he was

       twenty years old and had already accumulated one juvenile adjudication and

       two adult felony convictions for drug offenses. He had also had his probation

       revoked twice and was subject to conditions of bond and on pre-trial release for

       pending burglary charges in Ripley County when he committed the burglaries

       in Dearborn County. Moreover, Fraley admitted that his drug addiction is

       what drove his crimes of burglary. Thus, his criminal history was recent,

       substantial, and at least partially related to the offenses of which he was

       convicted in the instant case. We have held in other cases involving similar

       Court of Appeals of Indiana | Memorandum Decision 15A05-1601-CR-36 | October 14, 2016   Page 12 of 16
       criminal histories that it was proper for a trial court to give substantial weight to

       the criminal histories as aggravators. See, e.g., id.; cf. Westmoreland v. State, 787
N.E.2d 1005, 1010 (Ind. Ct. App. 2003) (finding that a criminal history

       comprised of misdemeanors unrelated to the charged offense is not a significant

       aggravator). The trial court did not abuse its discretion in finding Fraley’s

       criminal history to be an aggravating factor.4


                                  Issue Two: Inappropriateness of Sentence

[17]   Fraley also contends that his sentence is inappropriate in light of the nature of

       the offenses and his character. Article 7, Sections 4 and 6 of the Indiana

       Constitution “authorize[] independent appellate review and revision of a

       sentence imposed by the trial court.” Roush v. State, 875 N.E.2d 801, 812 (Ind.

       Ct. App. 2007) (alteration original). This appellate authority is implemented

       through Indiana Appellate Rule 7(B). Id. Revision of a sentence under Rule

       7(B) requires the appellant to demonstrate that his sentence is inappropriate in

       light of the nature of his offenses and his character. See Ind. Appellate Rule

       7(B); Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007). We assess

       the trial court’s recognition or non-recognition of aggravators and mitigators as

       an initial guide to determining whether the sentence imposed was

       inappropriate. Gibson v. State, 856 N.E.2d 142, 147 (Ind. Ct. App. 2006).

       However, “a defendant must persuade the appellate court that his or her




       4
         To the extent Fraley argues that the trial court erred in giving significant weight to the aggravating factor of
       his criminal history, he does not state a reviewable claim. See, e.g., Gross, 22 N.E.3d at 869.

       Court of Appeals of Indiana | Memorandum Decision 15A05-1601-CR-36 | October 14, 2016                Page 13 of 16
       sentence has met th[e] inappropriateness standard of review.” Roush, 875
N.E.2d at 812 (alteration original).


[18]   Indiana’s flexible sentencing scheme allows trial courts to tailor an appropriate

       sentence to the circumstances presented, and the trial court’s judgment “should

       receive considerable deference.” Cardwell v. State, 895 N.E.2d 1219, 1222, 1224

       (Ind. 2008). The principal role of appellate review is to attempt to “leaven the

       outliers.” Id. at 1225. Whether we regard a sentence as inappropriate at the

       end of the day turns on “our sense of the culpability of the defendant, the

       severity of the crime, the damage done to others, and myriad other facts that

       come to light in a given case.” Id. at 1224. The question is not whether another

       sentence is more appropriate, but rather whether the sentence imposed is

       inappropriate. King v. State, 894 N.E.2d 265, 268 (Ind. Ct. App. 2008).

       Deference to the trial court “prevail[s] unless overcome by compelling evidence

       portraying in a positive light the nature of the offense (such as accompanied by

       restraint, regard, and lack of brutality) and the defendant’s character (such as

       substantial virtuous traits or persistent examples of good character).” Stephenson

       v. State, 29 N.E.3d 111, 122 (Ind. 2015).


[19]   Fraley’s offenses were a series of home burglaries in which he forcibly broke

       into homes and stole property, including jewelry, televisions, firearms, and

       items of sentimental value. He then pawned the stolen jewelry in order to buy

       drugs. He also traded the stolen televisions and firearms to drug dealers in

       exchange for drugs. When police attempted to apprehend him, he led them on

       a reckless, dangerous, high-speed chase, causing a local school to lock down.

       Court of Appeals of Indiana | Memorandum Decision 15A05-1601-CR-36 | October 14, 2016   Page 14 of 16
       In the course of fleeing, he hit a police officer with his truck. All of these facts

       show that the nature of Fraley’s offenses were serious, severe, and dangerous.


[20]   Moreover, Fraley’s actions in committing these crimes show a poor character.

       By providing firearms to drug dealers and recklessly driving through his

       community at high speeds as he fled from police, Fraley showed no concern

       whatsoever for the safety of others. As already noted, he knocked a police

       officer down with his truck as he attempted to flee. All of this, in addition to

       Fraley’s criminal history and long history of drug abuse despite treatment,

       reflects poorly on his character, Mefford, 983 N.E.2d at 237-38, and supports the

       trial court’s conclusion that Fraley’s “character is such that long term

       incarceration is appropriate,” Appellant’s App. at 138.


[21]   Fraley asserts that his sentence is inappropriate given that those who commit

       violent crimes could receive shorter periods of incarceration than he did for his

       nonviolent crimes. First, we note that the trial court did not give Fraley the

       maximum sentence for all five burglaries of which he was convicted; had it

       done so, his sentence would have been 100 years. I.C. § 35-50-2-5(a). Second,

       in his comparisons of the sentences for violent crimes like murder, Fraley only

       quotes the sentencing ranges for a single commission of those crimes, and he

       glosses over the fact that his sixty-eight year sentence is not for a single crime

       but for a string of five separate burglaries and, thus, against multiple victims.

       Third, and most importantly, our Rule 7(B) analysis does not focus on

       comparisons to the sentences for other types of crimes. See, e.g., Anglin v. State,

       787 N.E.2d 1012, 1019 (Ind. Ct. App. 2003), trans. denied. Rather, we focus less

       Court of Appeals of Indiana | Memorandum Decision 15A05-1601-CR-36 | October 14, 2016   Page 15 of 16
       upon comparing the facts of a case to others, whether real or hypothetical, and

       more upon the nature, extent, and depravity of the offense for which the

       defendant is being sentenced and what it reveals about his character. Id.; see also

       Brown v. State, 760 N.E.2d 243, 248 (Ind. Ct. App. 2002) (“Although one can

       imagine facts that might be worse than those before us here, such does not

       lessen the severity of [defendant’s] conduct or bolster the quality of his character

       by comparison.”), trans. denied.


[22]   Fraley’s sentence is not inappropriate given the nature of the offenses and his

       character.


[23]   Affirmed.


       Vaidik, C.J., and Baker, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 15A05-1601-CR-36 | October 14, 2016   Page 16 of 16